DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear how the first and second slices correspond to both a front side/rear side AND a left side/right side of the vehicle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-15, 19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Di Cicco et al. (U.S. Patent Application Publication 2020/0249353).
Regarding claims 1, Di Cicco et al. disclose (Figs. 14, 15, 17, 19) a scanning system (1300) comprising: a plurality of light detection and ranging (LiDAR) sensors (1302, 1304), each LiDAR sensor of the plurality of LiDAR sensors being configured to generate a point cloud ([0127]) based on interactions of emitted light with a surrounding environment; and a processor configured to split a full 360 rotation of each LiDAR sensor into a plurality of slices comprising a first slice (a first block 1502 or first voxel) and a second slice (another block or another voxel), to generate a coherent fused point cloud ([0127] merged/consolidated point cloud; 1506 or 1700) by fusing together portions of point clouds of the plurality of LiDAR sensors corresponding to the first slice, and fusing together portions of point clouds of the plurality of LiDAR sensors corresponding to the second slice, to determine an action (step 1914) for the scanning system to take in response to the generation of the coherent fused point cloud, and to cause the scanning system to implement the action (step 1914).
Regarding claim 12, Di Cicco et al. disclose (Figs. 14, 15, 16, 17) a scanning system comprising: a platform (1300); a plurality of light detection and ranging (LiDAR) sensors (1302, 1304) mounted on the platform, each LiDAR sensor of the plurality of LiDAR sensors being configured to generate a point cloud ([0127]) based on interactions of emitted light with a surrounding environment; a controller (1604, 1614, 1632) configured to control trigger times of rotations of the plurality of LiDAR sensors; and -26-110842806.1184303 (414471-00296) - WB-201910-013-1a processor (“processor”; Fig. 16) configured to split a full 360 degree rotation of each LiDAR sensor into a plurality of slices comprising a first slice (a first block 1502 or first voxel) and a second slice (another block or another voxel), and to generate a coherent fused point  cloud ([0127] merged/consolidated point cloud; 1506 or 1700)  by fusing together portions of point clouds of the plurality of LiDAR sensors corresponding to the first slice, and fusing together portions of point clouds of the plurality of LiDAR sensors corresponding to the second slice.
Regarding claims 19, Di Cicco et al. disclose (Figs. 14, 15, 17) a method of generating a coherent fused point cloud by a scanning system comprising a plurality of light detection and ranging (LiDAR) sensors (1302, 1304), the method comprising: splitting a full 360 degree rotation of each LiDAR sensor of the plurality of LiDAR sensors into a plurality of slices comprising a first slice (a first block 1502 or first voxel) and a second slice (another block or another voxel), each LiDAR sensor being configured to generate a point cloud ([0127]) based on interactions of emitted light with a surrounding environment; and -28-110842806.1184303 (414471-00296) - WB-201910-013-1generating a coherent fused point cloud ([0127] merged/consolidated point cloud; 1506 or 1700) by separately fusing together portions of the point clouds of the plurality of LiDAR sensors corresponding to the first slice and the second slice.
Regarding claims 2, 3, 13, 14, Di Cicco et al. further disclose ([0129] “the timestamp to assign the points of the block 1502”) assigning a first and second timestamp to the slices and fusing ([0131]) as claimed.  
Regarding claims 4, 15, Di Cicco et al. disclose ([0127]) the first slice (the first block is inherently before the next block) is earlier in rotation than that of the second slice; and the processor processes the portions of the first slice while capturing the point clouds corresponding to the second slice (“”blended together as soon as each… start generating point clouds…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cicco et al.
Regarding claim 9, Di Cicco et al. disclose the claimed invention as set forth above.  Di Cicco et al. do not specifically disclose the LIDARs positioned at two corners of the scanning system.  However, locating LIDARs at corners of a vehicle is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the LIDARs at corners in the apparatus of Di Cicco et al. to obtain a wider perspective to improve detection as known and predictable.
Allowable Subject Matter
Claims 5-8, 10, 11, 16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878